DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 12-14, 20-25 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fafard et al. (US 9,85,5995 B2).
Fafard et al. disclose a watercraft comprising: a hull extending from a bow to a stern of the watercraft, wherein the stern comprises a transom (Fig 4 and Fig 6); and an aft extension [110, 120] coupled to the hull to extend aft of the transom, wherein the aft extension has a bottom side offset vertically from a keel of the watercraft. The bottom side does not contact water because it is located above a waterline of the watercraft when the watercraft is in a first planing configuration (col. 3, lines 3-4), and the bottom side is located at or below the waterline when the watercraft is not planing in a second configuration (col. 2, lines 64-66).
Re claim 2, the first configuration is a first freeboard configuration associated with a first waterline and the second configuration is a second freeboard configuration associated with a second waterline higher than the first waterline; and the watercraft is a variable displacement watercraft having an internal ballast system comprising at least one ballast tank [130, 140] within a hull cavity for selectively varying a displacement of the hull between the first freeboard 
Re claim 3, the aft extension is fixed to the hull.
Re claim 5, the bottom side is substantially flat (Fig 4).
Re claim 12, the aft extension is configured to alter a wake of the hull when the watercraft is in the second configuration.
Re claim 13, a width of the aft extension decreases in a direction aft of the transom (Figure 5).
Re claim 14, one or more outer surfaces of the aft extension are inclined inboard (Fig 9).
Re claim 20, the hull is a planing hull and wherein a length of the aft extension is selected such that the aft extension remains above water when the watercraft is planing.
Re claim 21, the hull defines a hull cavity, wherein a weather deck encloses at least a portion of the hull cavity (Fig 4 and Fig 7). The rear deck is integrally formed with the hull (col. 2, lines 55-57) and extends aft of the transom. An aft enclosure substantially encloses the rear deck, wherein a bottom surface of the aft enclosure encloses an underside of the rear deck (Fig 4 and Fig 6). The ballast system [130, 140] selectively varies an amount of ballast within the hull cavity to vary a displacement of the hull between a first displacement configuration associated with a first waterline located below the bottom surface of the aft enclosure and a second displacement configuration associated with a second waterline located at or above the bottom surface of the aft enclosure.
Re claim 22, the rear deck is at substantially a same elevation as a stern end of the weather deck.
Re claim 23, an upper surface of the rear deck is coplanar with an upper surface of a stern end of the weather deck.


Re claim 25, a propulsor having an external portion that extends aft of the transom, and wherein the rear deck extends aft of the external portion of the propulsor (Fig 4).
Re claim 29, the rear deck narrows in a direction aft of the transom (Fig 5).

Claims 1, 5, 12, 15-17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mueller (US 8,943,993 B2).
Mueller discloses a watercraft comprising: a hull [1] extending from a bow to a stern of the watercraft, wherein the stern comprises a transom [1a]; and an aft extension [2] coupled to the hull to extend aft of the transom, wherein the aft extension has a bottom side offset vertically from a keel of the watercraft such that the bottom side is located above a waterline of the watercraft when the watercraft is in a first configuration (see Fig 2c) and the bottom side is located at or below the waterline when the watercraft is in a second configuration (see Fig 2a and 2b). Mueller implies the use of ballast tanks (col. 6, line 8).
Re claim 5, the bottom side is substantially flat.
Re claim 12, the aft extension is configured to alter a wake of the hull when the watercraft is in the second configuration.
Re claim 15, the aft extension is moveably coupled to the hull whereby the aft extension is movable between a first position when the watercraft is in the first configuration and a second position when the watercraft is in the second configuration (Figures 5 and 6)
Re claim 16, the aft extension is moveable substantially vertically to reposition the aft extension between the first and second positions.
Re claim 17, the aft extension is pivotable to reposition the aft extension between the first and second positions.


Re claim 19, an actuator configured to move the aft extension between the first and second positions.
Re claim 20, the hull is a planing hull and wherein a length of the aft extension is selected such that the aft extension remains above water when the watercraft is planing.

Claims 1-8, 10-12, 15-17, 19 and 21-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frankel (US 3,508,510 A).
Frankel shows a watercraft comprising: a hull extending from a bow to a stern (Fig 5) of the watercraft, wherein the stern comprises a transom; and an aft extension coupled to the hull to extend aft of the transom, wherein the aft extension has a bottom side [90] offset vertically from a keel of the watercraft such that the bottom side is located above a waterline of the watercraft when the watercraft is in a first configuration (col. 2, lines 31-35) and the bottom side is located at or below the waterline when the watercraft is in a second configuration (col. 2, lines 35-47).
Re claim 2, the first configuration is a first freeboard configuration associated with a first waterline and the second configuration is a second freeboard configuration associated with a second waterline higher than the first waterline; and the watercraft is a variable displacement watercraft having an internal ballast system [46, 48, 50] comprising at least one ballast tank within a hull cavity for selectively varying a displacement of the hull between the first freeboard configuration, in which the hull displaces a first amount of water, and the second freeboard configuration, in which the hull displaces a second amount of water greater than the first amount of water.
Re claim 3, the aft extension is fixed to the hull.


Re claim 5, the bottom side is substantially flat.
Re claim 6, the bottom side of the aft extension defines an opening, which provides access into or out of the aft extension, and which is configured to be sealed when the watercraft is in the second configuration.
Re claim 7, a hatch is operatively associated with the opening to selectively seal the opening.
Re claim 8, the hatch opens under the action of ballast within an interior of the aft extension.
Re claim 10, the aft extension defines a passage connecting the interior of the aft extension to an interior of the watercraft.
Re claim 11, the bottom side of the aft extension is vertically offset to a location above a propulsor of the watercraft, and wherein the opening is arranged longitudinally along the bottom side such that the opening is aft of the propulsor.
Re claim 12, the aft extension is capable of altering a wake of the hull when the watercraft is in the second configuration.
Re claim 15, at least a portion of the aft extension is moveably coupled to the hull whereby the aft extension is movable between a first position when the watercraft is in the first configuration and a second position when the watercraft is in the second configuration.
Re claim 16, the portion of the aft extension is moveable substantially vertically to reposition the aft extension between the first and second positions.
Re claim 17, the portion of the aft extension is pivotable to reposition the aft extension between the first and second positions.


Re claim 19, an actuator [94] is provided to move the aft extension between the first and second positions.
Re claim 21, the hull defines a hull cavity [88], the hull comprising a transom; a weather deck [84] enclosing at least a portion of the hull cavity; a rear deck coupled to the hull and extending aft of the transom; an aft enclosure that substantially encloses the rear deck, wherein a bottom surface of the aft enclosure encloses an underside of the rear deck; and a ballast system [46, 48, 50] that selectively varies an amount of ballast within the hull cavity to vary a displacement of the hull between a first displacement configuration associated with a first waterline located below the bottom surface of the aft enclosure and a second displacement configuration associated with a second waterline located at or above the bottom surface of the aft enclosure.
Re claim 22, the rear deck is at substantially a same elevation as a stern end of the weather deck.
Re claim 23, an upper surface of the rear deck is coplanar with an upper surface of a stern end of the weather deck.
Re claim 24, the aft enclosure is sized to accommodate a passage of a person therethrough.
Re claim 25, a propulsor having an external portion extends aft of the transom, and wherein the rear deck extends aft of the external portion of the propulsor.
Re claim 26, the  access hatch is coupled to the rear deck to selectively open and close an opening through an underside of the rear deck.
Re claim 27, at least a portion of the opening is located aft of the external portion of the propulsor.
Re claim 28, the access hatch opens under the action of ballast within an interior of the aft enclosure.

Allowable Subject Matter
Claims 9 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dougherty (US 20200385089), Huang (US 8096252), Muller (US 8434420) and Goubault (US 8342114) each shows a hull extension that extends aft of a transom.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY VASUDEVA whose telephone number is (571)272-6689. The examiner can normally be reached 6:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J. Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AJAY VASUDEVA/Primary Examiner, Art Unit 3617